Citation Nr: 0011642	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  93-17 898	)	DATE
	)
	)


THE ISSUE

Whether a February 1974 Board decision which denied 
entitlement to service connection for an acquired psychiatric 
disability should be reversed or revised on the grounds of 
clear and unmistakable error in that decision.  





REPRESENTATION

Moving Party Represented by:  Edward A. Zimmerman, Attorney 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1972. 

This case now comes before the Board of Veterans' Appeals 
(hereinafter Board) on remand from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter Court) of June 1998.  A 
prior May 1997, decision of the Court upheld that portion of 
a June 1995 Board decision that, in reliance upon Smith v. 
Brown, 35 F.3d 1516 (Fed.Cir. 1994), held that Board 
decisions could not be challenged on grounds of clear and 
unmistakable error (hereinafter CUE).  

The appellant appealed the CUE claim to The United States 
Court of Appeals for the Federal Circuit (hereinafter Court 
of Appeals).  While that appeal was pending the applicable 
law changed.  Following the enactment by Congress of a 
statute enabling veterans to seek review of Board decisions 
on the basis of CUE, (Pub. L. No. 105-111, codified at 
38 U.S.C.A. §§ 5109A and 7111 (West Supp. 1999)) the Court of 
Appeals, in June 1998, vacated and remanded the May 1997 
Court decision, thus giving rise to the June 1998 Court 
remand.

The Board notes that in response to three motions from the 
veteran's attorney, extensions in the time period permitted 
for submitting additional argument with respect to the claim 
of CUE in the February 1974 Board decision have been granted 
by the Board.  As no additional argument has been presented 
in this regard by the veteran or his attorney, the discussion 
below will address the argument presented by and on behalf of 
the veteran that was of record at the time of the June 1995 
Board decision, as well as that presented in the June 1997 
motion to the Court filed by the by the veteran's previous 
attorney.  


FINDING OF FACT

The veteran has failed to set forth a properly pleaded claim 
for CUE in the February 1974 Board decision under the 
controlling regulatory provisions because the claimed CUE is 
limited to disagreement as to how facts were evaluated, non-
specific allegations of failure to follow regulations, and 
claimed failure to provide due process or fulfill the duty to 
assist.  

CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the February 1974 Board decision fail to meet the threshold 
pleading requirements for revision of this Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 64 Fed. Reg. 2134-2141 (Jan. 13, 1999); 
(to be codified at  38 C.F.R. §§ 20.1403, 20.1404(b) (1999)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Motions for review of prior Board decisions on the grounds 
CUE are adjudicated pursuant to the Board's Rules of Practice 
to be codified at 38 C.F.R. §§ 20.1400-1411 (1999).  These 
provisions were set out at 64 Fed. Reg. 2134-2141 (Jan. 13, 
1999).  For the sake of convenience herein, citations will be 
to the C.F.R. cites, although the print volume of that 
document is not yet available.  The provisions can also be 
located at the Federal Register citation set forth above.  

Pursuant to 38 C.F.R. § 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id. 

Review for CUE in a Board decisions issued prior to July 21, 
1992, must be based on the record and law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (1999).   
Examples of "situations" that are not CUE in a prior Board 
decision include the Secretary's failure to fulfill the duty 
to assist and mere disagreement as to how facts are weighed 
or evaluated.  38 C.F.R. § 20.1403(d)(2)( 3) (1999).    

Summarizing the bases for CUE submitted by and on behalf of 
the veteran, it has been contended that because there was 
"conflicting evidence" at the time of the February 1974 
Board decision as to whether the veteran had an acquired 
psychotic disorder incurred in service or a personality 
disorder, the failure to provide the veteran with a VA 
examination at that time to "reconcile" the psychiatric 
diagnoses then of record was the product of clear and 
unmistakable error.  See March 1993 substantive appeal.  In 
short, this allegation is essentially that the VA failed in 
its duty to assist the veteran when it did not provide him 
with a VA psychiatric examination prior to the February 1974 
Board decision.  As the provisions of 
38 C.F.R. § 20.1403(d)(2) specifically exclude alleged 
failure to fulfill the duty to assist as a basis for finding 
CUE in a Board decision, this allegation of CUE must fail.  
To the extent that the veteran contends that this alleged 
failure of the duty to assist violated the veteran's due 
process, the allegation must fail under 
38 C.F.R. § 20.1404(b).

Additional argument presented by the veteran in his 
substantive appeal also fails to properly allege CUE in the 
February 1974 Board decision.  In this regard, the allegation 
that, when viewed in the context of all the evidence, CUE 
should be found on the basis of a February 1992 VA clinical 
record suggesting 1972 as the date of onset of the veteran's 
schizophrenia cannot be a valid basis for finding CUE in a 
prior Board decision as the only evidence which may be 
considered in making this determination is that which was 
before the Board at the time of the decision being 
challenged.  See 38 C.F.R. § 20.1403(b)(1) (1999).  This 
argument of the veteran confuses the concept of new and 
material evidence that reopens a claim with the concept of 
CUE:  Evidence generated after the fact is not a basis to 
establish CUE in a prior final Board decision.  Id.  
As for the argument presented in the March 1993 substantive 
appeal asserting that the clinical evidence suggesting that 
the veteran's psychiatric disability at the time of the 
February 1974 decision was a personality disorder was not 
probative in that it was based on "interviews" rather than 
examinations, or that this diagnosis was not made by a 
psychiatrist, such argument represents mere "disagreement as 
to how the facts were weighed or evaluated."  Such 
allegations are specifically excluded as a valid claim for 
CUE under 38 C.F.R. §  38 C.F.R. § 20.1403(d)(3) (1999).  It 
is noted parenthetically that evidence of record at the time 
of the February 1974 Board decision did include clinical 
findings and a diagnosis produced by a psychiatrist that 
indicated the correct psychiatric diagnosis at that time was 
a personality disorder rather than an acquired psychiatric 
disorder.  Similar contentions in the veteran's substantive 
appeal with regard to the manner in which in-service fitness 
evaluations and other evidence was weighed by the Board in 
its 1974 decision must also fail under the provisions of 
38 C.F.R. § 20.1403(d)(3).  
As for the argument presented by the veteran's previous 
attorney in his brief submitted to the Court in June 1997, 
there are again insufficient allegations contained therein to 
form a valid claim for CUE in a prior Board decision.  To 
this end, reference again is made in this brief to the 
claimed improper evaluation of the evidence of record at the 
time of the February 1974 BVA decision, to include statements 
submitted by a Dr. Shubat in 1973.  Such disagreement as to 
the manner in which evidence is evaluated, as indicated 
above, cannot form the basis of CUE in a prior Board 
decision.  Id.  Moreover, the June 1997 brief again 
references evidence, an assessment by a VA psychiatrist in 
1990, that was not of record at the time of the Board 
decision in question.  As noted above, such evidence obtained 
after the Board decision being challenged cannot form the 
basis of a valid CUE claim.  See 38 C.F.R. § 20.1403(b)(1) 
(1999).  

With regard to the remaining contentions contained in the 
June 1997 brief, which can be essentially summarized as 
claims that the Board in 1974 failed to properly apply the 
pertinent legal criteria and regulations, to include those 
with regard to the presumption of soundness, or to afford him 
proper due process by notifying him of his right to seek 
reconsideration of the Board decision, such non-specific 
allegations with regard to the incorrect application of 
regulations or alleged failure to afford due process are not 
permissible grounds for attacking prior Board decisions on 
the basis of CUE.  See 38 C.F.R. §  20.1404(b) (1999).  It is 
noted parenthetically with regard to the argument concerning 
the alleged failure to consider the "presumption of 
soundness" that this principle appears to have been 
considered by the Board in that portion of the February 1974 
Board decision which found that the pre-service 
symptomatology was "similar" to that incurred in service.  
Moreover, as the denial in February 1974 was based in large 
part on the conclusion that the psychiatric disability 
present at that time was a personality disorder rather than 
an acquired psychiatric disorder for which service connection 
may have been granted under the law in effect at that time, 
any alleged failure to consider the "presumption of 
soundness" would not have represented an error that, had it 
not been made, would have "manifestly changed the outcome 
when it was made."  See Russell v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 20.1403(c) (1999); 38 C.F.R. §§ 3.303(c), 
4.127 (1972).  

In short, as the veteran has failed to properly allege clear 
and unmistakable errors of fact or law in the February 1974 
Board decision as defined by the criteria enumerated at 
38 C.F.R. §§ 20.1403 and 20.1404 (1999), the motion for 
revision of the February 1974 Board decision is denied.  See 
38 C.F.R. § 20.1404(b).


ORDER

The motion for revision or reversal of the February 1974 
Board decision on the grounds of clear and unmistakable error 
is denied.


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeals



 


